 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDPAGE BOY COMPANY, INC.andCUTTERS LOCAL NO. 387,INTERNATIONAL LADIES' GARMENT WORKERS' UNION,AFL. Case No. 16-CA-594. November 20, 1953DECISION AND ORDEROn July 16, 1953, TrialExaminer Herbert Silberman issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in the unfair laborpractices alleged in the complaint, and recommending that thecomplaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel, the Union, and the Respondent filed exceptionsto the Intermediate Report; the General Counsel and Union filedsupporting briefs.The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the General Counsel's,the Union's, and the Respondent's exceptions, and the GeneralCounsel's and the Union's supporting briefs,and the entirerecord in the case, and hereby adopts the findings,. conclusions,and recommendations of the Trial Examiner.'[The Boarddismissedthe petition.]iWe note that the Trial Examiner excluded Ravkind from the unit. Under InternationalMetal Products Company, 107 NLRB No. 23, as Ravkind did not enjoy any special status whichwould ally his interests with management, we find that he is properly included in theunit.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by Cutters Local No. 387, International Ladies' Garment Workers'Union, AFL, herein called the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Sixteenth Region (Fort Worth, Texas), issued hiscomplaint on April 24, 1953, against the Respondent, Page Boy Company, Inc., i alleging thatthe Respondent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act. Copies of the charge, complaint, and noticeof hearing thereon were duly served upon the parties.With respect to the unfair labor practices, the complaint alleges in substance that: (1) Al-though requested to do so, since January 8, 1953, the Respondent has refused to bargaincollectively with the Union as the exclusive representative of the employees in an appropriateunit, in violation of Section 8 (a) (5) of the Act; (2) by reason of such refusal and by other con-duct described in the complaint, the Respondent has interfered with, restrained, and coerceditsemployees, in violation of Section 8 (a) (1) of the Act; and (3) a strike by employees ofRespondent at its Dallas plant, which was begun on January 12, 1953, was caused by the unfairlabor practices of the Respondent.The Respondent, in its answer, denied the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on June 4 and 5, 1953, at Dallas, Texas, beforeHerbert Silberman, the undersigned Trial Examiner, duly designated by the Chief Trial Ex-IThepleadings were amended at the hearing to reflect the correct name of the Respondent.107 NLRB No. 46. PAGE BOY COMPANY, INC.127aminer. All parties were represented at the hearing by counsel.Full opportunity to be heard,to examine and corss-examine witnesses,to introduce evidence pertinent to the issues, andto present oral argument was afforded all parties.The Respondent'smotion made at the openingof the hearing to dismiss the complaint and to dismiss or strike from the complaint the para-graphs therein numbered 5 through 15, inclusive, was denied. At the conclusion of the case theRespondent renewed its motion to dismiss the complaint. Decision was reserved and is dis-posed of in accordance with this Intermediate Report and Recommended Order. The partieswaived their right to file briefs with the undersigned.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPage Boy Company,Inc., a Texas corporation,is engaged in the manufacture,sale, and dis-tribution of women's maternity clothingat itsplant in Dallas, Texas, and various other citiesin the United States. During a representative 12-month period ending March 30, 1953, it pur-chasedmaterials consisting principally of cloth, buttons, hooks, and clothing accessoriesvalued in excess of $100,000, of which more than 95 percent was shipped to Respondent'sDallas plant from points outside the State of Texas. During the same period, Respondent soldproducts consisting principally of women's clothing valued in excess of $500,000, of whichmore than 75 percent was shipped from its Dallas plant to points outside the State ofTexas.TheRespondent admits that it is engaged in commerce within the meaning of theAct.ILTHE LABOR ORGANIZATION INVOLVEDCutters Local No. 387, International Ladies'GarmentWorkers'Union, AFL, is an organiza-tion in which employees participate and which exists for the purpose of dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours of employment, and condi-tions of work,and admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn January 3, 1953, James E. Trent and Juan H. Alvarado, who were employed as cuttersatRespondent'sDallas plant, applied for membership in and designated the Union as theirrepresentative. Thereafter, on January 7, 1953, the Union mailed a letter to the Respondentrequesting recognition as the collective-bargaining agent of the cutters at the Dallas plant andameeting to negotiate an immediate wage increase and other matters.The next morningRobert B. Clatter and Marvin Menaker, representatives of the Union, visited the plant andspoke with Mr. Moser, Respondent's sales manager. Glatter showed Moser the authorizationcards signed by Trent and Alvarado and renewed the Union's request for recognition and tobargain for the cutters. Mr. Moser replied that he was not authorized to speak for the Re-spondent but he did not believe the Union represented a majority because the plant employedfour cutters.Moser agreed to advise Elsie Frankfurt,Respondent's president,concerning theUnion's demands. The following morning Clatter and Menaker again called at the plant andspoke to Moser. Moser said that he had spoken with Miss Frankfurt and the decision of theRespondent was that it would not recognize the Union because it did nor represent a majorityof the cutters. In the afternoon of the same day Glatter had a further conversation with Moser.Clatter stated, in substance, that only the two cutters represented by the Union compose theappropriate unit and the other two cutters, James S. Williams and Abe Ravkind are excludedfrom the unit because Williams is a supervisor and Ravkind is a close relative of officers ofthe Respondent. Moser agreed to transmit this information to Miss Frankfurt. The next day,January 10, Clatter had a telephone conversation with Miss Frankfurt. She advised Clatterthat the Respondent would not recognize the Union because it did not represent a majority. Inthis conversation Clatter repeated the Union's position that Williams and Ravkind should notbe counted in determining the Union's majority among the cutters. 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDTrent and Alvarado reported for work on Monday, January 12. About 8:05 a. M. they ad-visedWilliams that they were leaving because the Respondent had refused to recognize theUnion.The next day the Union began picketing the Respondent's plant. The strike is stillin progressB.The appropriate unitRespondent at its Dallas plant is engaged in the manufacture of maternity clothes for outerwear Its manufacturing operations are generally the same as in other garment factories andinvolve cutting, sewing, pressing, and finishing All production operations are conducted onthe second floor of Respondent's plant The space is not partitioned except for some bins.The cutters work together in onearea.There is no interchange of duties between thecutters and the other production employees in the plant. Cutting fabric is the initial step inthe sequence of successive operations involved in the manufacture of the finished garments.The cutting operation includes preparation of markers, which requires the greatest of amountof skill, spreading fabric along the cutting tables and finally cutting the fabric. Markers serveas guides for cutting the cloth In preparing and laying markers, consideration must be giventominimizing waste of cloth while taking into account that stripes, plaids, and other dis-tinctive characteristics of the fabric must properly match when the pieces are sewn together.Spreading consists of stretching the fabricalongthe cutting tables in layers and in theappropriate number of colors for each size of the style of garment being cut. Cutting, whichis done by means of an electrically operated reciprocating or rotary type knife, consists ofcutting the cloth by directing the cutting machine along the lines of the marker It requiresapproximately 4 years for a cutter to acquire the skill of his trade.The Board has never ruled that cutters are true craftsmen within the traditional senseof the term However, the Board has found that cutters compose homogeneous and functionallycoherent groups of highly skilled employees with employment interests sufficiently differentfrom those of other employees in garment factories to constitute separate appropriate unitsfor the purposes of collective bargaining 2 The Respondent argues that three companioncases, 3decided by the Board on November 10, 1941, and involving plants in Dallas, Texas,compel a finding that the cutters in Respondent's Dallas plant do not constitute a separateappropriate unit In each of the three cases the Board found that the cutters did not con-stitute a separate appropriate bargaining unit because the International Ladies' GarmentWorkers' Union, the parent organization of Local No 387, the petitioner in the three aforesaidcases and the charging party in the instant proceeding, had been actively engaged in organi-zing the production employees of the employer on an industrial basis, considered an industrialunit ultimately appropriate for bargaining and had organized other plants in the locality on anindustrial basisWithout deciding whether there has been a change in the organizationalobjectives of the International Ladies' Garment Workers' Union in the Dallas area, as towhich some testimony was adduced at the hearing herein, I find that the three cases cited bythe Respondent are no longer applicable precedent.The hypothesis expressed in these three cases, and in some other early Board decisions,that an attempt to organize employees of an employer on a broader basis will defeat theunion's petition for certification as the representative of a smaller unit of employees, con-stituting only part of the optimum or ultimate unit, was specifically repudiated in StandardOverall Company, 53 NLRB 960, 963 Furthermore, thehypothesis reflected a converse appli-cation of the principle that an appropriate unit may be determined by the extent to whichthe employees have organizedThis principle, since the 1947 amendments of the Act, canno longer control unit determinations 4 The additional basis for the three 1941 Board de-cisions, namely, the existence of a plantwide pattern of bargaining for the industry in theDallas area likewise is no longer controlling. The record shows that of approximately 90garment factories in the area, since 1948, only 2 have had contractual relations with the2 Daniel Aminoff et aL, 104 NLRB 985; Rothschild- Kaufman Co., Inc., 98 NLRB 353; SirJames, Inc., 97 NLRB 1572; Norton Brothers and Morris, 64 NLRB 710; Lettie Lee, Inc.,45 NLRB 448, enfd. 140 F. 2d 243 (C. A. 9); Max Ulman, Inc., and Country Club Frocks, Inc.,45 NLRB 836; Crescent Dress Co., 29 NLRB 351.3 Kohen- Ligon- Folz, Inc., 36 NLRB 808; Morton-Davis Company, 36 NLRB 804; JustinMcCarty, Inc , 36 NLRB 800.4Section 9 (c) (5) of the Act; cf., Rothschild-Kaufman Co., Inc., supra, at 354. PAGE BOY COMPANY,INC.129Union. Such insubstantial record of collective bargaining cannot be accorded any significantweight in determining the appropriate unit herein Moreover, the Board, in recent years,consistently has found that a homogeneous and functionally coherent group of skilled em-ployees are entitled to separate representation despite the existence of a pattern of bargainingon a broader basis in the industry in the area.5Ifind, therefore, that all cutters, including spreaders, cutters, and markers, but excludingsupervisors and all other employees, at Respondent's Dallas plant, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b) of theAct.C.The Union's majority; the refusal to bargainOn January 8, 1953, when the Union made its initial request for recognition,it representedTrent and Alvarado, 2 of Respondent's 4 cutters. Its status as majority representative there-fore depended upon whether Williams and Abe Ravkind, the other 2 cutters, were includedin the appropriate unit of cutters. The General Counsel contends that Williams was and isa supervisor. On this issue, the record shows that Trent was hired by Moser who introducedhim to Williams and told him he would work under Williams. Williams, at first, showed Trenthow cutting was done at Respondent's plant.After a short time there was no further need forWilliams to give Trent general instruction. Williams, who made most of the markers, toldTrent and the other cutters what material to use for each cut and gave them such specialinstructionsas wasrequired for the particular job This appears tobe a normalfunction formarkerstodischarge.On several occasions, according to Trent's testimony, Williamsgavehim permission to come to the plantlateor leave early. Williams also told the cutterswhen to work overtime. On three occasions Trent spoke to Williams with respect to a raiseinwagerate.Each time Williams replied that he would have to check and later Williamsadvised Trent that the raise would be forthcoming. In this regard, Williams testified that hehad no authorityto grantany employeean increasein his wage rate and that he merely ad-visedMiss Elsie Frankfurt whenever anyone spoke to him abouta raise.His opinion wasnever requested as to theprogressany cutter was making or whether any cutter was doinga good job. Miss Frankfurt testified thatall raisesare authorized by herself or Mrs. EdnaRavkind, vice president of the Respondent, and that they are personally acquainted with theabilities of the cutters in the performance of their jobs.Williams is hourly paid as are the other cutters. He is more skilled and experienced thanTrent and Alvarado The direction and instructiongivenTrent and Alvarado by Williamsinvolved no greater responsibilityor supervisionthan is usually exercised by skilled em-ployees over those who are less skilled Williams never was authorized by any officer of theRespondent to assign overtime work or to permit cutters to report late for work or leaveearly.According to Miss Frankfurt's testimony, the plant is loosely run and there is nofixedprocedure which employees observe in obtaining permission to report late or leaveearly.Thisappearsto have beena matter theemployeesarranged amongthemselves takinginto account the press of work on the particular day Likewise, it appears that arrangementsfor working overtimeweremade by the employees themselves. Williams testified that, "Ifwe was behind on the work, if I seen I was going to work, I would ask them to help me."There is no evidence that Williams had authority to compel any employee to work overtimeif the employee did not wish to or to adjust disputes among employees concerning the allot-ment of overtime work. The evidence that Williams had authority in the interest of the Re-spondent to take action, or effectively to recommend action, affecting the conditions ofemployment of the other cutters is not sufficient upon which to base a finding that Williamswas and is a supervisor. Accordingly, I find that Williams was included in the cutter's uniton January 8 and at all timesmaterial herein 6On the other hand, Abe Ravkind, who is the husband of the vice president of the Respondentand brother-in-lawof the president, is excluded fromthe unit, in accordance with the Board'slong-standing policy of excluding from an appropriate unit employees who hp e a closefamilial relationship with officersof a corporateemployer.? Thus, on January 8, 1953, the5Flintkote Company, Pioneer Division, 105 NLRB 816; Pacific Coast Association of Pulpand Paper Manufacturers, 94 NLRB 477. 480.6J. B. Wood et al., 95 NLRB 633, 636-637; Southern Industries Company, 92 NLRB 998.7P. A. Mueller and Sons, Inc., 105 NLRB 552. 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnionrepresented2 of the 3 employees composing the unit found to be appropriate andtherefore was the representative of all the employees in the unit within the meaning of Section9 (a) of the Act.Although the Respondent refused torecognizeand bargain with the Union it does not followthat the Respondent has violated Section 8 (a) (5) of the Act. Between January 8 and 10, 1953,theUnionmade several requests upon the Respondent for recognition as thebargainingrepresentative of the cuttersThe Respondent disputed the Union's majority and refused torecognize the Union. There is no substantial evidence that the Respondent's refusal torecognizethe Union was motivated by a rejection of its statutory duty to engage in collectivebargaining or a desire to gain time in which to undermine the Union's majority among thecutters 8 A contrary inference cannot be drawn from the fact that the Respondent did notaccept the Union's arguments concerning the scope of the unit Glatter advised Moser andMiss Frankfurt that both Williams and Abe Ravkind should not be counted in determining theUnion's majority. However, Williams was not a supervisor and was therefore included in theunitand the Respondent's position that Ravkind was also included was not patently unreason-able.9 I, therefore, find that the Respondent's refusal to recognize and bargain with the Unionwas motivated by a bona fide doubt of the Union's majority status and, accordingly, was nota violation of Section 8 (a) (5) of the Act '10D. The alleged interference and coercionThe complaint herein alleges that by reason of various remarks and promises madebyWilliams and Abe Ravkind, the Respondent has violated Section 8 (a) (1) of the Act.There is no basis, upon the record herein, for attributing these remarks to the Re-spondent.Williams was not a supervisor and Abe Ravkind, although a close relative ofofficers of the Respondent, was not a supervisor and was not authorized to act or speakformanagement.There is no evidence that the alleged remarks and promises wereauthorized or ratified by the Respondent, that Williams and Ravkind were regarded byother employees as spokesmen for the Respondent, or that the remarks were made inpursuance of a plan by the Respondent to undermine the Union. Although the status ofWilliams and Ravkind, the former a relatively old employee unsympathetic with the Unionand the latter a close relative of Respondent's officers, and the fact that each promisedTrent a raise in pay if he would abandon the Union, give rise to the suspicion that theirremarks were more than mere gratuitous expressions of personal opinions, nevertheless,such suspicion cannot be substituted for probative evidence 11 Accordingly, I do not findany violation of Section 8 (a) (1) of the Act.CONCLUSIONS OF LAW1Page Boy Company, Inc., is, and at all times relevant herein was, engaged in commercewithin the meaning of Section 2 (6) and h of the Act.2.Cutters Local No. 387, International Ladies' Garment Workers' Union, AFL, is a labororganization within the meaning of Section 2 (5) of the Act3Respondent has not engaged in any unfair labor practices within the meaning of the Act.4The strike, begun on or about January 12, 1953, by employees of Respondent at itsDallas plant was not caused by unfair labor practices of Respondent.[Recommendations omitted from publication.]8 For the reasons discussed below, I do not find that the statements alleged to have beenmade by Williamsand AbeRavkind can be attributed to the Respondent.Therefore, thesestatements cannot be used as the base from which to draw an inference that the Respondentdid not in good faith question the Union's majority.9 See N L. R. B. v. Sexton WeldingCompany,Inc., 203 F. 2d 940(C. A. 6).10 New Jersey Carpet Mills,Inc., 92 NLRB 604, 607._iiWestern Lace and Line Co.,105 NLRB 749; Punch and Judy Togs,Inc , of California,85 NLRB 499.